DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 7/5/2022.
Claims 1, 3, 10, and 17 have been canceled.
Claims 2, 4, 7, 9, 11, 14, 16, 18 and 21 have been amended.
Claim 22 is newly added.
Claims 2, 4-9, 11-16, 18-22 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Continuation
This application is a continuation application of U.S. Patent Application No. 14/671,273 filed on 3/27/2015 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-9, 11-16, 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claim is directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claim recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 2, 9, 16: 
determine a first mathematical relationship to output a first probability that a population in the first area is to make a purchase associated with [an] item class, the first probability based on first measurements of the first set of characteristics
applying the first mathematical relationship to second measurements to estimate a second probability that a population of the second area is to purchase the item class; and 
generating a graphical heat map, the heat map based on conversion of the second probability to a shading value to include in the heat map.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps of “determin[ing]… a first probability that a population in the first area is to make a purchase [of] the item class; and… estimate[ing] a second probability that a population of the second area is to purchase the item class; and generating a heat-map [of such probability]” as drafted, are marketing and sales activities using undisclosed mathematical relationships. There is no technical solution here and no technical problem to be solved. 
Furthermore, as attested by Specification paragraph [0002], e.g.: “This disclosure relates generally to commercial surveying, and, more particularly, to methods and apparatus to estimate market opportunities for an object class”; i.e. these limitations, at this high level of generality, read on marketing activities. For example, the feature: “[applying a mathematical relationship] to estimate a second probability that a population of the second area is to purchase the item class”, per Specification at [0144], may include an undisclosed “propensity model that describes the interest of a population in the item class and/or an economic capacity model that describes the economic capacity of the population in the geographic area to purchase the item class.” Furthermore, per Specification at [0034]: “…estimating the second probability includes estimating market opportunities within the second area…”, thus these limitations fall into Certain Methods of Organizing Human Activity.  Additionally, the mere nominal recitation of a generic processor (i.e. e.g. “a processor” and/or an “apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions) to implement the abstract idea does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted marketing) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature themselves. Simply implementing the abstract idea on or with generic computer components (e.g. “a processor” and/or an “apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions) is not a practical application of the abstract idea. These additional limitations are as follows: 
“An apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least: 
execute a first computer vision1 technique to identify a first type of object in a first group of aerial images of a first area, the first type of object associated with an item class, the first computer vision technique configured with first object features associated with a first perspective to identify the first type of object in ones of the first group of aerial images corresponding; 
in response to detection by the first computer vision technique of the first type of object in the first group of aerial images of the first area, executing a second computer vision technique to identify the first type of object in a second group of ground level images of the first area, the second computer vision technique configured with object features associated with a second perspective to identify the first type of object in ones of the second group of ground level images, at least some of the second object features associated with the second perspective to be different from the first object features associated with the first perspective;
obtain first measurements of a first set of characteristics associated with the item class and the first area, the first set of characteristics including a first quantity of the first type of object identified in the first group of aerial images and the second group of ground level images of the first area by the first computer vision technique and the second computer vision technique;
… 
execute at least one of the first computer vision technique or the second computer vision technique to identify a second quantity of the first type of object in a third group of images of a second area; 
obtain second measurements of a second set of characteristics [associated with the item class and the second area] including the second quantity of the first type of object identified in the third group of images of the second area by the at least one of the first computer vision technique or the second computer vision technique;…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a technical solution or new “computer vision” 2  technique. Instead, applicant’s specification alludes to using off-the-shelf techniques (e.g. per specification at least at [0061]-[0062]3 where he discusses any “past, present, or future” computer vision technique may be used) to “identify” and “obtain” (i.e. gather) his data. Therefore, applicant applies off-the-shelf “computer vision” techniques to identify a first or second quantity or type of objects in first, second, or third images (which may be e.g. aerial photographs or ground level photographs as noted per Specification at [0006], [0022], and [0061]-[0062]). However, the application of “computer vision” on different types of photographs (i.e. aerial vs. ground level) does not impart an improvement on “computer vision” techniques themselves or on the field of “computer vision”. Therefore, regardless of whether “computer vision” itself is technical in nature, improvements to such techniques is not applicant’s invention nor has applicant purported to have invented an improvement to “computer vision” nor has applicant invented an improvement to the field of “computer vision”. Instead, applicant merely applies “computer vision” to gather and collect data upon which his abstract idea operates. Such data collection is regarded as insignificant extra-solution activity. See MPEP 2106.05(g)(3). Therefore, these additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are insignificant extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. using a processor, etc…) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity (e.g. data gathering). For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible. 
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 4, 11, 18 each recite features directed towards the following:  “wherein the aerial images include satellite images.” However, applicant did not invent aerial images nor satellite images. This is merely a description of where collected data originated. However, the description of the vantage point from which an image was collected or captured (i.e. from where data was gathered) adds nothing of significance to the abstract idea and is not significantly more than the abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-9, 11-16, 18-22 are rejected under 35 U.S.C. 103 as obvious over Hicks et al. (US 8,315,456 B2; hereinafter, "Hicks") in view of Campbell (US 2014/0289009 A1; hereinafter, "Campbell").

Claims 2, 9, 16: (currently amended)
Pertaining to claims 2, 9, 16 as exemplified in the limitations of method claim 16, as shown Hicks teaches the following:
A method, comprising: 
executing a first computer vision4 technique to identify a first type of object in a first group of aerial images of a first area, the first type of object associated with an item class, the first computer vision technique configured with first object features associated with a first perspective to identify the first type of object in ones of the first group of aerial images (Hicks, see at least Figs. 2, 5, 8a-8C, and at least [14:58-15:26] e.g.: “To recognize or identify objects in images, the user-interface 505 is provided with an image object recognizer… the image object recognizer 565 is configured to perform object recognition processes [computer vision techniques] to recognize media sites [item class] (e.g., billboards [first type of object], posters [second type of object], murals, or any other advertisement media) in images captured by the video camera 510 and/or the digital camera 515…the image object recognizer 565 can [use] an object recognition process to detect the boundaries [object features associated with a first perspective] of an advertisement located in the scene at the user-selected screen location... Also, the data interface 570 is configured to retrieve aerial maps or photographs [aerial images] or satellite photographs of geographic areas for display to a user as shown below in connection with the user interface 800 of FIGS. 8A-8C…”; Applicant’s “first computer vision technique” reads on Hick’s object recognition processes operating on aerial images to identify a billboard which is a class of media site. Note per Fig. 8B aerial image 805 with identified “board 1”.

    PNG
    media_image1.png
    805
    1201
    media_image1.png
    Greyscale
) 
in response to detection by the first computer vision technique of the first type of object in the first group of aerial images of the first area, executing a second computer vision technique to identify the first type of object in a second group of ground level images of the first area, the second computer vision technique configured with second object features associated with a second perspective to identify the first type of object in ones of the second group of ground level images, at least some of the second object features associated with the second perspective being different from the first object features associated with the first perspective;, (Hicks, again see at least Figs. 2, 5, and 8a-8C, associated disclosure, and at least [14:58-15:26] e.g.: “To recognize or identify objects in images, the user-interface 505 is provided with an image object recognizer… the image object recognizer 565 is configured to perform object recognition processes [computer vision techniques] to recognize media sites [item class] (e.g., billboards [first type of object], posters [second type of object], murals, or any other advertisement media) in images captured by the video camera 510 and/or the digital camera 515…the image object recognizer 565 can [use] an object recognition process to detect the boundaries [object features associated with a first perspective] of an advertisement located in the scene at the user-selected screen location...”; per at least [4: 45-48]: “…The example images 112 may be any type(s) of images including, for example, photographs (e.g., satellite photographs, aerial photographs, terrestrial photographs [ground level images], etc.),…” Applicant’s “second computer vision technique” reads on Hick’s object recognition processes operating on terrestrial photographs to identify a billboard which is a class of media site. Note per Fig. 8B terrestrial image 880 with identified “board 1”. The difference between the prior art of Hicks and the limitation in question is that Hicks may not explicitly teach his performing of object recognition processes on his terrestrial [ground level] photos of his surveyed media site is in response to performing object recognition processes on his aerial photos of his surveyed media site. However, as Hicks is concerned with object recognition as well as verification of images detected in his aerial photos, e.g. per [2:4-6 teaching: “FIG. 10 illustrates an example user interface that may be used to display alternative images of a surveyed media site and verify collected media site data.”, the Examiner finds that there is ample motivation for a person of ordinary skill in the art to perform Hick’s object recognition processes on his terrestrial [ground level] photos of his surveyed media site is in response to performing object recognition processes on his aerial photos of his surveyed media site as a means to verify the objects detected in the aerial photos because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.);
obtaining first measurements of a first set of characteristics associated with the item class and the first area, the first set of characteristics including a first quantity of the first type of object identified in the first group of aerial images and the second group of ground level images of the first area by the first computer vision technique and the second computer vision technique (Hicks, see at least Figs. 8B and 8C – e.g. #840 billboard 1 [qty of first type of object], within area #845 [area], shown within satellite image area 805 and also within still photograph 880; see also at least [22:4-15], [32:12-32:40], and also at least [36:8-20] teaching e.g.: “…Characteristics of the recorded location [first area] of the media site [item class] are determined from the first and/or second images (block 1945). For example, the actual location of the media site may be calculated through one or more triangulation techniques. In addition, any or all of the condition of the media site, the indicia included on the media site, and/or the type of media presented on the media site, may be determined from the first and/or second images. The characteristics of the media site are compared to the recorded characteristics (block 1950) by, for example the comparator 1835. The comparison determines the accuracy of the recorded data (e.g., the data saved in the databases 105, 1810 detailed above) and/or whether the state of the media site matches an expected condition...”)
[…]
executing at least one of the first computer vision technique or the second computer vision technique to identify a second quantity of the first type of object in a third group of images of a second area; obtaining second measurements of a second set of characteristics associated with the item class and the second area, the second set of characteristics including the second quantity of the first type of object identified in the third group of images of the second area by the at least one of the first computer vision technique and the second computer vision technique; (Hicks, again see at least Figs. 2 and 8a-8c, associated disclosure, and at least the passages already noted supra, e.g. [7:53-58] and [14:58-15:9], [21:44-22:60], [32:12-32:40], and also at least [36:8-20]. Hick’s system identifies a qty of billboards [first type of objects] from uploaded “file containing multiple KML files and/or still images and/or video files for respective ones of multiple media sites... The example file-open dialog box 820 allows a user to select and load a media site data file, such as small.kmz. To display media sites associated with an opened media site data file, the example user interface 800 includes a list display area 830… The example window 870 of FIG. 8B displays textual information 875 about the media site as well as one or more photographs 880 and/or video of the 40 media site taken from the end of the line 850 that is opposite the media site. Example textual information 875 includes, for example, the name of the owner of the site, the direction the site is facing, the distance to the site, any other information described above in connection with FIG. 2, etc…”);
Although Hicks teaches the above limitations and Hicks per at least [2:57-3:49] discusses determining media site “exposure”, e.g.: “Media site data stored in the example site database 105 of FIG. 1 may be used by, for example, outdoor advertisers to measure and/or establish with scientific and verifiable accuracy the reach of their outdoor media sites… Example systems and methods to determine media site exposure are described in International Publication No. WO 2006/015339, entitled "Methods and Apparatus for Improving the Accuracy and Reach of Electronic Media Exposure Measurement Systems, etc…," and per [5:1-64] Hicks teaches a media site data collection system and service which collects information regarding population density, media site density, and for example, dense areas may include inner-city neighborhoods or business districts, shopping districts, indoor areas of commercial establishments, etc… and per at least [31:12-33:25], Hicks teaches: “…mortgage companies or other business may use the service to monitor or investigate general or specific conditions of their current or prospective holdings…[or, for] market research purposes…”, Hicks may not explicitly teach all of the nuances of the below limitations regarding probability of purchase based on such exposure. However, regarding these features, Hicks in view of Vanasco teaches the following:
determining, by executing an instructions with at least one processor, a first mathematical relationship5 to output a first probability that a population in the first area is to make a purchase associated with the item class, the first probability based on the first measurements of the first set of characteristics; applying, by executing an instruction with the at least one processor, the first mathematical relationship to the second measurements to estimate a second probability that a population of the second area is to purchase the item class; (Campbell, see at least [0004] and [0217]-[0219] teaching e.g.: “…tracking shopper position in front of display and fitting and examining the impact on conversion. Ergonomics and visibility may be combined to create a "heat-map"- a two-dimensional representation of the likelihood of a shopper to purchase based on ergonomics and visibility [exposure] alone... An example of heat-maps combining proximity and visibility effects is shown in FIG. 17…”; where “ergonomics is the fraction of shoppers coming within sufficient physical distance of a product to consider a purchase, visibility is the fraction of those shoppers who then subsequently see the product and desirability is the fraction of those shoppers who subsequently buy it.”)
generating, by executing an instruction with the at least one processor, a graphical heat map based on the second probability (Campbell, see at least [0218]-[0219], teaching e.g.: “…a "heat-map"--a two-dimensional representation of the likelihood [probability] of a shopper to purchase …”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Campbell (directed towards techniques which allows for tracking shopping position(s) [first and second locations] and examining the impact on conversion likelihood [probability of a population in a certain area purchasing the item class]) which are applicable to a known base device/method of Hicks (who already collects image data of media sites (e.g. displays, such as billboards, etc…) and recognizes type and quantity of such media sites within such data, e.g. characteristics of the area including density of media sites, etc… which may be useful to companies doing market research and wishing to purchase or contract such media site for advertising to the population of such area) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Campbell to the device/method of Hicks in order to realize Hicks would benefit by incorporating the techniques of Campbell to determine a probability a population (e.g. of advertisers) would make a purchase of ad space on Hick’s recognized billboard [first type of object] which is a class of media site [an item class] and because Hicks and Campbell are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.	

Claims 4, 11, 18: (dependency amended)
Hicks/Campbell teach the limitations upon which these claims depend. Furthermore, as shown Hicks teaches the following:
… wherein the aerial images include satellite images (Hicks, see at least Figs. 8a-8c and at least [21:50-22:10] e.g.: “…satellite, aerial and/or terrestrial image”).

Claims 5, 12, 19: (Previously presented)
Hicks/Campbell teach the limitations upon which these claims depend. Furthermore, Hicks in view of Campbell further teaches the following:
The method of claim 16, wherein the determining of the first mathematical relationship is based on a weighted combination of a second mathematical relationship and a third mathematical relationship, the second mathematical relationship to output, based on at least a first subset of the first measurements, a first value representative of a propensity of the population in the first area to make the purchase associated with the item class, the third mathematical relationship to output, based on at least a second subset of the first measurements, a second value representative of an economic capacity of the population in the first area to make the purchase associated with the item class (Cambell, see at least [0090]-[0091] in combination with at least [0220]-[0265] and related passages discussing mathematical relationships between Fconv “conversion factor” and  other factors such as Fdes “Desirability factor” which is a mathematical relationship based on pricing factor [e.g. economic capacity] as well as mood [propensity to purchase].

    PNG
    media_image2.png
    236
    700
    media_image2.png
    Greyscale
).

    PNG
    media_image3.png
    233
    307
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    454
    media_image4.png
    Greyscale

Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Campbell which is applicable to a known base device/method of Hicks/Campbell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Campbell to the device/method of Hicks/Campbell because Hicks and Campbell are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 13, 20: (previously presented)
Hicks/Campbell teach the limitations upon which these claims depend. Furthermore, as shown Hicks teaches the following:
… wherein the first set of characteristics includes sales of the item class and sales of a second type of purchasable item that is not included within the item class (Hicks, see at least Figs. 8a-c e.g. photos and details #870 and at least [31:12-55] teaching e.g.: “The collected photographs and associated data are then used to compare the actual signage photographed to the signage identified in a database. For example, billboard owners are often paid a fee [sales of the item class] to display an advertisement (e.g., an advertisement for Movie A) on particular billboard(s) (e.g., a billboard at intersection B) for particular dates (e.g., the month of June, 2008). A database is created reflecting the identity of the advertisement, the billboard(s) on which it is to be displayed, and the time frame…”)

Claims 7, 14, 21: (currently amended / previously presented)
Hicks/Campbell teach the limitations upon which these claims depend. Furthermore, as shown Hicks teaches the following:
… wherein the first set of characteristics includes locations of instances of the first type of object identified in the first group of aerial images and the second group of ground level images (Hicks, see at least Figs. 8a-8c and related disclosure; e.g. location of Board1 #840 in latitude and longitude, etc… )

Claims 8, 15, 22: (8, 15 previously presented / 22 is new)
Hicks/Campbell teach the limitations upon which these claims depend. Furthermore, as shown Hicks in view of Campbell teaches the following:
…wherein the processor circuitry is to convert the second probability to a shading value to include in the heat map. (Campbell, see at least Figs. 10 and 17, and associated disclosure, e.g. [0027], [0034], [0169], [0217]-[0220]; the heat map is shaded based on probability of user purchase where “More valuable locations are represented by warmer colors (red) and less valuable locations by cooler colors (blue).”; i.e. as represented on grey scale with lighter shade representing 100% more valuable locations and darker shades representing 0% less valuable locations)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Campbell (heat map shading based on probability) which is applicable to a known base device/method of Hicks/Campbell to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Campbell to the device/method of Hicks/Campbell because Hicks and Campbell are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant canceled claims 1, 3, 10, and 17, amended claims 2, 4, 7, 9, 11, 14, 16, 18 and 21, and added claim 22 on 7/5/2022. Applicant's arguments (hereinafter “Remarks”) filed 7/5/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 101 rejection as well as the new 35 USC 103 prior rejections with updated citations to Hicks in view of Campbell.
Regarding the 35 USC 101 rejection, Applicant argues (Remarks, pg. 15): “The subject matter of claim 2 intergrates an alleged abstract idea into a practical application that provides a technical solution to “solve the technical problems of accurately categorizing and/or matching… images” and “solve the technical problem of efficiently processing large numbers of digital images to find an image that is considered to match according to spatially distributed sets of features within the image.” Applicant points to specification at paragraph [0030] which notes this sentiment. Respectfully, the Examiner notes that “computer vision techniques” are not applicant’s invention – i.e. applicant has not invented any new or improved “computer vision technique” and it is these techniques which the applicant’s own specification attributes as the solution to the technical problem of efficiently processing large numbers of digital images to find an image that is considered to match according to spatially distributed sets of features within the image. Applicant’s claims do not purport nor recite any new or improved computer vision technique nor do the claims actually recite any specific or particular technique but instead only discusses use of such techniques at the highest levels of generality and the Examiner finds that merely invoking undisclosed generic off-the-shelf known computer vision techniques is nothing more than insignificant extra-solution activity (e.g. data gathering) when disclosed at such a high-level of generality and therefore this is not convincing that such features are significantly more than the abstract idea. For at least these reasons applicant’s arguments are not convincing and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification: “[0030] Computer vision is a technical field that involves processing digital images in ways that mimic human processing of images.”; 
        Specification: “[0061] …image analyzer 214 of FIG. 2 uses computer vision recognition techniques, such as the bag-of-words model for computer vision, to identify features or objects in the aerial images that are associated with the specified item class 102…”
        Specification “[0071]… image analyzer 214 of FIG. 2 may use polygon detection to identify types of boats, such as a fishing boat 304, a recreational boat 306, a speedboat 308, a pontoon boats 310, sailboats, and/or any other type of boat…”
        2 Specification at paragraph [0030]: “Computer vision is a technical field that involves processing digital images in
        ways that mimic human processing of images…”
        3 Specification at [0061]: “…the aerial image collector 204 may use other past, present, and/or future computer vision methods, and/or combinations of methods, to measure counts of objects in the aerial images. ”
        4 Specification: “[0030] Computer vision is a technical field that involves processing digital images in ways that mimic human processing of images.”; 
        Specification: “[0061] …image analyzer 214 of FIG. 2 uses computer vision recognition techniques, such as the bag-of-words model for computer vision, to identify features or objects in the aerial images that are associated with the specified item class 102…”
        Specification “[0071]… image analyzer 214 of FIG. 2 may use polygon detection to identify types of boats, such as a fishing boat 304, a recreational boat 306, a speedboat 308, a pontoon boats 310, sailboats, and/or any other type of boat…”
        5 per Spec at [0144]: “In some examples, determining the relationship between the probability and the first measurements includes… a propensity model that describes the interest of a population in the item class and/or an economic capacity model that describes the economic capacity of the population in the geographic area to purchase the item class.”